Order filed, November 03, 2015.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00553-CR
                                  ____________

                       CRAIG ALLEN NEALE, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                        On Appeal from the County Court
                            Chambers County, Texas
                          Trial Court Cause No. 30348


                                      ORDER

      The reporter’s record in this case was due July 31, 2015. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Tamara Derouen and Audrey Waldrop, the court reporters, to
file the record in this appeal within 30 days of the date of this order.

                                   PER CURIAM